Fogler, J.
The respondent was tried in the Superior court for Cumberland county, on appeal from the Municipal court of the City of Portland, upon a complaint charging him with having in his possession thirty-six lobsters, each less than ten and one-half inches in length. The statute upon which the complaint is based, section 39 of chapter 285, Public Laws of 1897, provides that it is unlawful to possess for any purpose, any lobsters less than ten and one-half inches in length, under a penalty of five dollars for each lobster so possessed. The respondent’s counsel requested the court to rule that the law under which the complaint was instituted, was unconstitutional and void as it imposed an excessive fine. The court declined to so rule and instructed the jury that the law was constitutional, and, the jury having returned a verdict of guilty, the respondent excepts to such ruling and refusal to rule.
The question presented by the exceptions is whether or not the fine provided by the act above referred to is “ excessive ” and repugnant to Section 9 of Article 1 of the constitution of this state, which prohibits the imposition of “ excessive fines ” .
It is contended by the respondent’s counsel that, as the value of the lobsters less than the required length, found in the respondent’s possession was,; as appears by the testimony, only one or two cents *421each, a penalty of five dollars for each lobster is not proportional to the offense, but is excessive, and therefore repugnant to the constitutional provision above referred to.
Every presumption and intendment is in favor of the constitutionality of an act of legislature. Courts are not justified in pronouncing a legislative enactment invalid unless satisfied beyond a reasonable doubt of its repugnance to the constitution, and nothing but a clear violation of the constitution — a clear usurpation of power prohibited — will warrant the judiciary in declaring an act of the legislature unconstitutional and void. Cooley’s Const. Lim. 181; Fletcher v. Peck, 6 Cranch, 128; Ogden v. Saunders, 12 Wheat. 270; Foster v. Essex Bank, 16 Mass. 245; Rich v. Flanders, 39 N H. 304; Hartford Bridge Co. v. Union Ferry Co., 29 Conn. 210; Kerrigan v. Force, 68 N. Y. 381 ; Tyler v. The People 8 Mich. 320; Inkster v. Carver, 16 Mich. 484. “It is but a decent respect”, says Mr. Justice Washington in Ogden v. Saunders, supra, “due to the wisdom, the integrity and the patriotism of the legislative body by which any law is passed, to presume in favor of its validity, until its violation is proved beyond all reasonable doubt.”
It is also to be presumed that the legislature in enacting a statute, has acted with integrity, and with a just desire to keep within the restrictions laid down by the constitution upon its action, and has deliberately solved all doubts of the constitutionality of its action in its favor. Cooley’s Const. Lim. 183.
In determining the question whether the punishment imposed by a statute is proportional to the offense, or whether or not a fine imposed is excessive, regard must be had to the purpose of the enactment, and to the importance and magnitude of the public interest sought by it to be protected. It has long been the policy of our state to protect and preserve its sea-shore fisheries. Those fisheries are of great importance to the state, furnishing, when properly protected and preserved, employment to many people and supplying great quantities of wholesome and nutritious food. The statute under consideration is one of a series of enactments passed by the legislature for the protection of one branch of those fish*422eries. As stated by Mr. Justice Haskell, in State v. Craig, 80 Maine, 85 : “The object and purpose of the act is to prevent the destruction of lobsters to such a degree as to materially diminish the supply and to presérve a necessary and valuable source of food.”
Whether or not the fine imposed by the act is excessive does not depend upon the value of the lobsters found' in the unlawful possession of a party. Were it otherwise and the lobsters so found were so small as to be of no value, there should be no penalty. If the law, as urged by the respondent’s counsel, be onerous to those who, like the respondent, have large numbers of small lobsters in their possession, it is the fault, not of the law, but of the infractors.
The legislature, with full knowledge of the evil to be remedied and of the public interests involved, has fixed the penalty for violation of the statute. We are not satisfied that its action is in violation of the constitutional restrictions, and we therefore adjudge that the act is constitutional.

Exceptions overruled.